Citation Nr: 9920503	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for musculoskeletal chest 
pain.

Entitlement to service connection for headaches.

Entitlement to service connection for dizziness.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for musculoskeletal 
chest pain, shin splints, headaches, dizziness, and a back 
disorder.

This case was before the Board in May 1998, when it was 
remanded for additional development.

In an April 1999 rating decision, service connection was 
granted for chronic muscular strain superimposed on some 
developmental instability (transitional L5 vertebra) (claimed 
as a back disorder) with a 10 percent evaluation assignment 
and for chronic shin splints with a 10 percent evaluation 
assignment.  These grants of service connection are found to 
be a grant of the benefits sought on appeal, and the Board 
finds that those issues are no longer within its 
jurisdiction.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (a notice of disagreement pertaining to the denial of 
service connection ceases to be valid if service connection 
is granted on appeal).



FINDINGS OF FACT


1.  Current chronic musculoskeletal chest pain is not related 
to service.

2.  A current headache disorder is not related to service.

3.  A current disorder manifested by dizziness is not related 
to service.

CONCLUSION OF LAW

1.  Musculoskeletal chest pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  Dizziness was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
treatments, or findings referable to musculoskeletal chest 
pain.  The records show that the veteran was seen in December 
1988, with a complaint of sinus congestion and headaches.  
The assessment was viral upper respiratory infection.  The 
veteran was seen again in April 1991, with a complaint of 
throbbing headaches of one days' duration.  The assessment 
was viral syndrome.  In May 1992, the veteran complained of 
vomiting, bloody diarrhea, and headaches.  These symptoms had 
begun the previous Friday.  The assessment was resolving 
upper respiratory infection.  In March 1995, the veteran 
complained of headaches.  The veteran reported a history of 
sinus headaches.  The assessment was sinus headache.  The 
veteran was seen with a complaint of dizziness associated 
with nausea.  The diagnosis was viral gastroenteritis.  In a 
report of medical history completed for separation from 
service, the veteran related that he was in good health.  He 
also indicated that he had a history of headaches once per 
week, for which he took no medication, dizziness with 
headaches, especially with heat; and pain or pressure in his 
chest.  On examination for separation from service in April 
1995, there were no findings referable to chest pain, 
headaches or dizziness.  The sinuses and neurologic systems 
were reported to be normal. 

The veteran failed to report for VA examinations scheduled in 
September 1995.  It was noted that he had a work conflict, 
and would "call to reproceed when he felt comfortable with 
taking time off."

The veteran was accorded a VA general medical examination in 
May 1996.  At that time, he described occasional chest pain.  
He reported that the chest pain occurred quickly and lasted 
only seconds.  The diagnosis was episodic chest pain, most 
consistent with musculoskeletal causes.  The diagnoses 
included "episodic chest pain, most consistent with 
musculoskeletal."

The veteran was also accorded a VA neurological examination 
in May 1996.  He reported that he had developed chronic, 
recurrent, biorbital headaches during active service.  He 
reported that the headache pain was sharp and associated with 
nausea, squiggly line scotomata, and hyperacusis.  He further 
reported that his headaches generally lasted for about two 
hours.  His headaches occurred approximately two to three 
times per week.  His most recent headache had been three days 
earlier.  On examination, his extraocular muscles were noted 
to be intact.  The impression was migraine headaches.  

The veteran was accorded a VA nose and sinus examination in 
May 1996.  At that time, he complained of dizziness with no 
other associated symptoms lasting for thirty minutes 
duration.  The examination was normal.  The impression was 
nonlabyrinthine dizziness.  

In May 1998, the claim was remanded by the Board for 
additional development including VA examinations.  The 
additional development requested included that the veteran be 
afforded appropriate VA examinations to determine the nature, 
severity, and etiology of any current chest pain, headaches, 
or dizziness, if found.  After his evaluation, the examiner 
was to provide responses to the following:  

The examiner should provide a medical 
opinion as to whether it was as least 
likely as not that any current disability 
was related to service.  If no current 
disability was found the examiner should 
specify. 

The requested examinations were scheduled for September 12, 
14, and 19, 1998, however, the veteran failed to report.  
There is a notation on the compensation and pension worksheet 
that the veteran reported a work conflict.

Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claims are well 
grounded.  Under the law, it is the obligation of the person 
applying for benefits to come forward with a well-grounded 
claim.  38 U.S.C.A. § 5107(a).

A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994). Third, there must be a nexus between the in-
service injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifests within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97. However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Court has held that a lay person can provide probative 
eye-witness evidence of visible symptoms, however, a lay 
person can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  This 
regulation is only enforced if the claimant cannot show good 
cause for missing a scheduled examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a),(b) (1998).

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).

Analysis

The veteran has reported that his headaches, dizziness and 
chest pain began during service.  The service medical records 
also document his complaints of chest pain, headaches, and 
dizziness.  These are conditions that are observable by a lay 
person.  The May 1996 VA examination contains diagnoses of 
musculoskeletal chest pain, migraine headaches, and non-
labyrinthine dizziness.  Thus there is competent evidence of 
inservice disease or injury and of a current disability.  The 
veteran has essentially reported a continuity of 
symptomatology since service.  That is, he has reported 
ongoing chest pain, headaches and dizziness since service.  
Since these conditions are observable by a lay person, and 
have been currently diagnosed, the Board concludes that the 
claims are well grounded.  Clyburn v. West, supra.

The next question is whether VA has complied with its duty to 
assist the veteran with the development of his well-grounded 
claims.  38 U.S.C.A. § 5107(a).  

As noted above, the case was remanded, for appropriate VA 
examinations and for an examiner's opinion as to whether 
there was evidence of any current disorders and if so, an 
opinion as to the likelihood of a relationship between those 
disorder and service.  The examinations were scheduled, but 
the veteran failed to report.  Under the provisions of 38 
C.F.R. § 3.665, where a veteran fails to report for scheduled 
examinations without good cause, his original claims will be 
decided on the evidence of record.

The reported reason for the veteran's failure to report for 
scheduled examinations was a work conflict.  The question is 
whether a work conflict constitutes good cause for failing to 
report for an examination.  The Board must answer this 
question in the negative.  The veteran has not elaborated on 
the precise meaning of his work conflict.  He has not 
indicated that he was unable to get time off from work.  It 
has previously been indicated that the term "work conflict" 
meant that the veteran did not feel comfortable taking time 
off from work.  In the Board's opinion, discomfort with 
taking time off from work does not rise to the level of good 
cause for failing to report for scheduled examinations.

The Board notes that the RO has not explicitly informed the 
veteran of the provisions of 38 C.F.R. § 3.655.  However, the 
veteran has previously been informed that his claims were 
denied in part due to his failure to report for scheduled 
examinations, and the veteran has made arguments regarding 
his failure to report.  Therefore, the Board concludes that 
the veteran is not prejudiced by its consideration of this 
regulation in the first instance.  Curry v. Brown, 7 Vet. 
App. 59 (1994).  The Board further finds that the veteran 
failed without good cause to report for necessary VA 
examinations.  Accordingly, his claims will be considered on 
the basis of the evidence of record.

Once it is determined that a claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

Musculoskeletal Chest Pain

The veteran's service medical records do not show any 
treatment for musculoskeletal chest pain.  The only inservice 
finding, consists of the veteran's notation of chest pain in 
the report of medical history completed for separation from 
service in April 1995.  There were no pertinent findings on 
the separation examination, and there is no indication that 
the veteran has received treatment for chest pain since 
service.  The only post-service clinical evidence consists of 
the diagnosis of musculoskeletal chest pain reported on the 
May 1996, VA examination.  However, there were no pertinent 
abnormalities reported on that examination, and it must be 
presumed that the diagnosis was based on the history supplied 
by the veteran.  The Board finds that the absence of clinical 
findings, is more probative than the veteran's subjective 
complaints.  On the basis of the current record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for 
musculoskeletal chest pain.

Headaches

The record shows that the veteran reported headaches on 
several occasions during service.  However, these were 
associated with acute upper respiratory infections or sinus 
problems.  When treated, the headaches were not reported to 
be chronic, but to have begun shortly before treatment.  The 
only headache disorder that has been identified since service 
consists of migraine.  Migraine was not identified in 
service, and chronic headaches related to sinus problems or 
upper respiratory infections have not been identified since 
service.  In short the Board concludes that the preponderance 
of the evidence is against a finding that there is a nexus 
between the headaches reported in service and the headache 
disorder diagnosed on the May 1996 VA examination.

Dizziness

The inservice evidence of dizziness consists of the veteran's 
report of a history of that condition in association with 
headaches.  The only clinical evidence of post-service 
dizziness consists of the finding on the May 1996 examination 
of non-labyrinthine dizziness.  There is no clinical evidence 
of that form of dizziness in service.  Even if the veteran 
had dizziness associated with sinus headaches or headaches 
attributable to upper respiratory infections in service, 
there is no clinical evidence of this type of headache since 
service.  Dizziness associated with migraine could not be 
service connected, since the evidence does not show that 
migraine had its onset in service.  Thus the preponderance of 
the evidence is against a finding that the veteran has 
dizziness associated with a disease or disability incurred in 
service.


ORDER

Service connection for musculoskeletal chest pain is denied.

Service connection for headaches is denied.  

Service connection for dizziness is denied.  






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

